REASONS FOR ALLOWANCE
Claims 1-7, 9-12, and 14-22 are pending. Claims 8 and 13 were canceled via amendment. Claims 21 and 22 were added via amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 12/30/2020, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-12, and 14-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
As per claims 1-6, 21, and 22, the cited prior art, either alone or in combination, fails to teach the claimed feature of:
generate a registration request including a priority value associated with the IoT device, the priority value comprising a numerical value indicating a type of device that the IoT device comprises.
As per claims 7, 9-12 and 14, the cited prior art, either alone or in combination, fails to teach the claimed feature of:

As per claims 15-20, the cited prior art, either alone or in combination, fails to teach the claimed feature of:
sending, based at least in part on determining that the network condition has experienced the second change, one or more messages of the plurality of messages in a sequence of transmission based at least in part on one or more priority values associated with the one or more messages, the one or more priority values comprising one or more numerical values indicating different types of devices.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference, Askar (U.S. Patent No. 10,291,477), teaches IoT device configuration information based on service registration configuration information (see fig. 4, step 1, and column 10, line 30-54).
The reference, Yeung et al. (US PG Pub 2018/0063860), teaches a registration request with a NAS signaling priority value (see ¶ 0049).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 1/15/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464